EXHIBIT 10.1

 

ASSIGNMENT AGREEMENT

THIS ASSIGNMENT AGREEMENT dated this 31st day of December, 2012 (the
“Assignment”).

BETWEEN:

New Western Energy Corporation, a corporation formed and existing under the laws
of the State of Nevada, and having an address at 20 Truman, Suite 204, Irvine,
CA 92620 (the “Assignee”).

AND:

Pioneer Oil Development, LLC, a Limited Liability Company formed and existing
under the laws of the State of Oklahoma and having an address at 1102 N.
Lenapah, Skiatook, OK 74070 (the “Assignor”).

WHEREAS:

A. Assignor entered into Oil and Gas Lease Agreements, attached hereto as
Schedule A (collectively the "Lease Agreements") with various land owners
(collectively the "Lessor"), wherein Assignor acquired from Lessor certain
rights to explore, develop, drill and otherwise exploit the land for oil, gas
and water deposits (collectively the "Leased Rights"); and

B. In accordance with the Lease Agreements, the Assignor wishes to assign to the
Assignee all of Assignor's right, title and interest in and to the Lease
Agreements pursuant the terms of this Assignment.

NOW THEREFORE, in consideration of $10.00, the mutual covenants contained herein
and other good and valuable consideration (the receipt and sufficiency of which
is acknowledged), the parties agree as follows:

THE ASSIGNMENT AND ACCEPTANCE

1. Assignor hereby unconditionally forever assigns and transfers to the Assignee
all of Assignor's right, title and interest in and to the Lease Agreements and
all obligations, benefits and advantages conferred or derived therefrom.

2. Upon the terms and subject to the conditions set forth herein, the closing of
the this Assignment (the “Closing”) will take place at 12:00 p.m., Oklahoma time
on December 31, 2012 or, as soon as practicable thereafter, unless this
Assignment has been terminated pursuant to its terms or unless another time or
date is agreed to in writing by the parties hereto. In the event the Closing has
not occurred before the close of business on January 15, 2013, this Assignment
shall terminate and have no further force or effect and the parties hereto shall
have no further liabilities or obligations to one another.

3. In consideration for the Assignment, the Assignee hereby agrees to pay to
Assignor, at Closing, $300,000.00 by delivering two (2) promissory notes in the
amounts and payment dates as follows:

(a) $30,000.00 on or before January 10, 2013, and;

(b) $22,500.00 per month for twelve (12) consecutive months, commencing February
10, 2013.

As additional consideration the Assignee shall issue to Assignor $300,000 worth
of Assignee’s common stock (the “Shares”). The Shares shall be valued at a price
based on the closing price on the OTC:BB market averaged over the five (5)
business days prior to the Closing. The issuance of Shares to Assignor hereunder
shall be subject to Assignor executing and delivering to Assignee a subscription
agreement in respect of the Shares in the form attached hereto as Schedule B.

4. The Assignor represents and warrants to the Assignee, with the knowledge that
the Assignee relies upon same in entering into this Assignment, that:

(a) the Assignor has all requisite power and capacity, and has duly obtained all
requisite authorizations and performed all requisite acts, to enter into and
perform its obligations hereunder, and has duly executed and delivered this
Assignment which, therefore, constitutes a legal, valid and binding obligation
of Assignor enforceable against Assignor in accordance with the Assignment’s
terms, and the entering into of this Assignment and the performance of
Assignor's obligations hereunder does not and will not result in a breach of,
default under, or conflict with any of the terms or provisions of any agreement
or other instrument to which Assignor is a party or by Assignor is bound, or any
statute, order, judgment or other law or ruling of any competent authority;

(b) to the best of the Assignors' knowledge and belief after due inquiry, except
as otherwise disclosed to Assignee in writing, there are neither any adverse
claims or challenges against, or to the ownership or title to, any of the Leased
Rights, and there are no outstanding agreements, options or other rights and
interests to acquire or purchase the Leased Rights or any portion thereof or any
interest therein, and no person has any royalty or other interest whatsoever in
the Leased Rights except as provided in the Lease Agreements;

(c) the Lease Agreements are in good standing as at the date hereof and no
default has occurred therein;

5. The Assignor acknowledges and agrees that:

(a) the Assignee is entitled to rely on the representations and warranties and
the statements and answers of the Assignors contained in this Assignment, and
the Assignor will hold harmless the Assignee from any loss or damage it may
suffer as a result of the Assignors' failure to correctly complete this
Assignment;

(b) the Assignor will indemnify and hold harmless the Assignee and, where
applicable, its respective directors, officers, employees, agents, advisors and
shareholders from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Assignor contained herein, or in any other document furnished by
the Assignor to the Assignee in connection herewith, being untrue in any
material respect or any breach or failure by the Assignor to comply with any
covenant or agreement made by the Assignor to the Assignee in connection
therewith.

6. Assignee accepts, on the terms and conditions specified in this Assignment,
this assignment of the Lease Agreements and the Leased Rights therein, and
agrees to truly and fully perform all of the duties, obligations, terms and
conditions of the Lease Agreements to be performed under the Lease Agreements by
Assignor. Assignee further agrees to indemnify and hold Assignor harmless from
any liability for performance or nonperformance of the Lease Agreements.

7. Each of the parties to this Assignment will at all times hereafter execute
and deliver, at the request of the other party, all such further documents and
instruments, and will do and perform all such acts as may be necessary or
desirable to give full effect to the intent and meaning of this Assignment.

8. Each of the parties to this Assignment acknowledges that such party has read
this document and fully understands the terms of this Assignment, and
acknowledges that this Assignment has been executed voluntarily after either
receiving independent legal advice, or having been advised to obtain independent
legal advice and having elected not to do so.

9. This Assignment will inure to the benefit of the Assignee and its successors
and assigns, and will be binding upon the Assignors and their successors and
assigns.

10. This Assignment will be governed by and construed in accordance with the
laws in force in the State of Oklahoma and the parties submit to the
non-exclusive jurisdiction of the courts of State of Oklahoma in any proceedings
pertaining to this Assignment.

11. This Assignment may be executed in any number of counterparts with the same
effect as if all parties hereto had all signed the same document. All
counterparts will be construed together and will constitute one and the same
agreement.

IN WITNESS WHEREOF the parties hereto have executed this Assignment as of the
day and year first above written.

NEW WESTERN ENERGY CORPORATION

/s/ Javan Khazali

_________________________________________

Authorized Signatory: Javan Khazali, President

 

PIONEER OIL DEVELOPMENT, LLC

/s/ Richard Coody

_________________________________________

Authorized Signatory: Richard Coody, President



 